Case 9:20-md-02924-RLR Document 1394 Entered on FLSD Docket 08/07/2020 Page 1 of 4



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                                                      MDL NO. 2924
   PRODUCTS LIABILITY                                                                               20-MD-2924
   LITIGATION
                                                                     JUDGE ROBIN L. ROSENBERG
                                                           MAGISTRATE JUDGE BRUCE E. REINHART

   _______________________________/

                              ORDER DENYING WITHOUT PREJUDICE
                         PLAINTIFFS’ MOTION FOR LEAVE TO FILE MOTION

              THIS CAUSE is before the Court on Plaintiffs’ Motion for Leave to File Motion at docket

   entry 1205. Defendants filed a Response at docket entry 1367. Plaintiffs filed a Reply at docket

   entry 1388.1 For the reasons set forth below, the Motion is denied without prejudice.

              Plaintiffs, California citizens, filed2 approximately forty-two cases in California state court.

   Plaintiffs brought a variety of claims against companies that manufactured and sold Zantac—the

   drug at the center of this MDL. Plaintiffs named as a Defendant a California-based retailer.

   Defendants removed the cases to federal court, arguing that the California-based retailer had been

   fraudulently joined in an effort to destroy diversity jurisdiction.

              After removal, Plaintiffs filed a motion to remand in which Plaintiffs contend that they had

   not fraudulently joined any party to the case. When Plaintiffs’ cases were transferred to this Court

   and consolidated into this MDL, the Court denied Plaintiffs’ motion to remand without prejudice

   for Plaintiffs to comply with Amended Pretrial Order Number 24 which requires any counsel

   (other than Lead Counsel) to file a motion for leave to file a motion. Plaintiffs subsequently

   complied with the requirements outlined in Amended Pretrial Order Number 24 and, as a result,

   Plaintiffs’ request to file a renewed motion to remand is properly raised before the Court.


   1
       Plaintiffs’ Reply was filed pursuant to the Court’s paperless order at docket entry 1381.
   2
       A full list of the cases at issue may be found at docket entry 1205, pages 1 through 2.
Case 9:20-md-02924-RLR Document 1394 Entered on FLSD Docket 08/07/2020 Page 2 of 4



          Plaintiffs argue that because they did not fraudulently join a California-based Defendant,

   this Court lacks subject matter jurisdiction over their cases. Defendants argue that the forthcoming

   motions to dismiss, set forth in PTO #36, will address the issue of whether Plaintiffs’ state-law

   claims are preempted by federal law and, through a ruling on these motions, the Court will decide

   whether Plaintiffs fraudulently joined a party. As a result, Defendants request that the Court defer

   briefing on a motion to remand until after the Court rules on the motions to dismiss. Plaintiffs

   appear to concede to a deferral, to an extent, by noting that some of their claims (claims that do

   not sound in negligence) are, as a matter of efficiency, best addressed in the Court’s ruling on

   Defendants’ forthcoming motions to dismiss. See DE 1205 at 7 (“Plaintiffs have agreed to table

   preemption for now.”).     Plaintiffs do not concede, however, that their claims based upon

   negligence would be impacted by the Court’s ruling on Defendants’ motions to dismiss; those

   claims, according to Plaintiffs, should be the immediate focus of briefing in a renewed motion to

   remand. In Response to this point, Defendants represent that the Court’s ruling on the motions to

   dismiss will dispose of all of Plaintiffs’ claims against the non-diverse Defendants, including

   Plaintiffs’ negligence claims. Finally, in their Reply, Plaintiffs contend that if they must wait to

   file a motion to remand, the delay would be too long—many months.

          The Court therefore has two competing views of the impact that the Court’s forthcoming

   decisions on Defendants’ motions to dismiss may have on the Plaintiffs’ motion to remand; but, at

   present, no motion to dismiss has been filed. The Court cannot fully evaluate the parties’

   respective arguments in the context of hypothetical motions. Additionally, the parties cite to two

   potentially competing principles. On the one hand, it is well known that the Court should resolve

   questions of subject matter jurisdiction at the “earliest state in a proceeding.” Am Civil Liberties


                                                    2
Case 9:20-md-02924-RLR Document 1394 Entered on FLSD Docket 08/07/2020 Page 3 of 4



   Union of Fla., Inc. v. City of Sarasota, 859 F.3d 1337, 1340 (11th Cir. 2017). On the other hand,

   this Court must exercise its “great[] discretion to organize, coordinate, and adjudicate its [MDL]

   proceedings” in a manner that is beneficial to all of the Plaintiffs in this case, not just the

   California-based Plaintiffs who have filed the instant Motion. See In re Guidant Corp. Implantable

   Defibrillators Prods. Liab. Litig., 496 F.3d 863, 867 (8th Cir. 2007).

          The Court resolves these competing viewpoints and principles as follows. Defendants’

   motions to dismiss will be filed soon. The Court already has set a briefing schedule for the motions

   in PTO #36 and will endeavor to rule on the motions promptly. If Defendants’ representations are

   accurate—the motions to dismiss will address the subject matter jurisdiction of this Court and

   resolve Plaintiffs’ request for a remand—then the Court will have addressed Plaintiffs’ requested

   relief at an early juncture in the litigation, with the benefit of full briefing from all parties on the

   proffered issues to be raised in the motion to remand. If it becomes apparent to the Court, once

   the Court reviews the motions to dismiss, that the Defendants’ representations are inaccurate and

   the Court’s rulings will not address Plaintiffs’ request for a remand, the Court may grant Plaintiffs

   leave to file their motion to remand at that time. Otherwise, immediately upon the Courts’ rulings

   on the Defendants’ motions to dismiss, if the Plaintiffs are of the view that issues remain for the

   Court’s determination on whether the cases should be remanded to California state court, they shall

   notify the Court and, pursuant to Court Order, the Plaintiffs will be permitted to file their motion

   to remand. In setting forth the following sequence of motion practice, the Court is exercising its

   discretion to manage this MDL in the manner that is most efficient and equitable. Plaintiffs and

   Defendants may avoid unnecessary motion practice, the Court may avoid unnecessary expenditure

   of judicial labor, and the Court will address the subject matter jurisdiction issues in this case as


                                                      3
Case 9:20-md-02924-RLR Document 1394 Entered on FLSD Docket 08/07/2020 Page 4 of 4



   soon as practicable. In no way does this Order deny Plaintiffs the right to file their motion to

   remand; rather, the most efficient and equitable way to address Plaintiffs’ concerns is for the Court

   to follow the briefing sequence set forth in this Order.

           For the foregoing reasons, it is hereby ORDERED that Plaintiffs’ Motion for Leave to File

   Motion [DE 1205] is DENIED WITHOUT PREJUDICE to be renewed, if necessary, as more

   fully specified in this Order.

           DONE and ORDERED in Chambers at West Palm Beach, Florida, this 7th day of August,

   2020.


                                                         _______________________________
                                                         ROBIN L. ROSENBERG
   Copies furnished to Counsel of Record                 UNITED STATES DISTRICT JUDGE




                                                     4
